UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


RAYMOND L. HALL,                       )
                                       )
               Petitioner,             )
                                       )
       v.                              )       Civil Action No. 14-0931 (CRC)
                                       )
                                       )
WARDEN RAYMOND BYRD,                   )
                                       )
               Respondent.             )



                             MEMORANDUM OPINION

       Petitioner, proceeding pro se, filed this action for a writ of habeas corpus

from the District of Columbia’s Correctional Treatment Facilit y (“CTF”). He

presents two distinct claims. First, petitioner challenges the consecutive

sentences and assessed fine imposed by the Superior Court of the District of

Columbia on September 24, 2013. See Pet. for Writ of Habeas Corpus [Dkt. # 1]

at 2, 4-5. Second, petitioner challenges the Department of Corrections’

calculation of his sentence and its alleged arbitrary refusal to place him in “a

halfway house or home confinement like other D.C. Code offenders housed in

[Bureau of Prison’s] custod y . . . .” Id. at 4. Petitioner seeks his release from

CTF and the modification of his sentences from consecutive to concurrent. See

id. at 4, 6.

       “A court . . . entertaining an application for a writ of habeas corpus shall

forthwith award the writ . . ., unless it appears from the application that the




                                           1
applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243. For the

following reasons, the Court will deny the petition and dismiss the case.

1. The Court Lacks Jurisdiction to Hear Petitioner’s Sentencing Claim

      Unlike federal and state prisoners, “a District of Columbia prisoner has no

recourse to a federal judicial forum unless the local remedy is ‘inadequate or

ineffective to test the legalit y of his detention’ ” Byrd v. Henderson, 119 F.3d
34, 36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay, 794
F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986). D.C. Code § 23–

110 authorizes a District of Columbia prisoner to file a motion in Superior Court

“to vacate, set aside, or correct [a] sentence on any of four grounds” challenging

its constitutionalit y. Alston v. United States, 590 A.2d 511, 513 (D.C. 1991).

This local remed y “has been found to be adequate and effective because it is

coextensive with habeas corpus.” Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C.

1992) (citing Garris, 794 F.2d at 725; Swain v. Pressley, 430 U.S. 372, 377-82

(1977)).

      The statute provides in particular:

            [an] application for a writ of habeas corpus in behalf of a
           prisoner who is authorized to appl y for relief by motion
           pursuant to this section shall not be entertained by . . . any
           Federal . . . court if it appears . . . that the Superior Court has
           denied him relief, unless it also appears that the remedy by
           motion is inadequate or ineffective to test the legalit y of his
           detention.

D.C. Code § 23-110(g). The United States Court of Appeals for the District of

Columbia Circuit has interpreted the “plain language” of this provision as

“divest[ing] federal courts of jurisdiction to hear habeas petitions by prisoners



                                            2
who could have raised viable claims pursuant to section 23-110(a).” Williams v.

Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009).     Because petitioner may

challenge the Superior Court’s sentence under § 23-110 and has not alleged, let

alone shown, the ineffectiveness of that remedy, this Court lacks authorit y to

entertain petitioner’s claim arising from his sentence.

2. Petitioner is Not Entitled to Issuance of the Writ to His Warden

      In habeas proceedings, “[t]he writ or order to show cause [is] directed to

the person having custod y of the person detained,” 28 U.S.C. § 2243, which, in

this case, is the warden of CTF. A District of Columbia prisoner is entitled to

habeas relief when he shows that his "custody is in violation of the Constitution

or laws or treaties of the United States." 28 U.S.C § 2241(c)(3). As discussed

next, petitioner has not made the requisite showing.

      Petitioner contends that “prison officials had miscalculated [his] sentence

and ran it ‘consecutivel y’ in violation of the double jeopardy clause.” Pet. at 4.

However, petitioner admits, and the Superior Court’s commitment order is clear,

that the underl ying “count(s) run consecutive to each other and consecutive to

an y other sentence.” Hall v. District of Columbia, 2013 DVM 000172 (D.C.

Super. Ct. Sept. 27, 2013). The warden’s execution of that order does not

implicate the double jeopard y clause’s proscription against “multiple

punishments for the same offense.” Jones v. Thomas, 491 U.S. 376, 381 (1989)

(citation and internal quotation marks omitted); see id. (“The purpose [of the

double jeopard y clause] is to ensure that sentencing courts do not exceed, b y the

device of multiple punishments, the limits prescribed by the legislative branch



                                         3
of government, in which lies the substantive power to define crimes and

prescribe punishments.”) (emphasis added); see also Brown v. U.S. Parole

Comm’n, 713 F. Supp. 2d 11, 13 (D.D.C. 2010) (rejecting parolee’s double

jeopardy claim against the U.S. Parole Commission because “the USPC has no

authorit y to impose a prison sentence upon conviction of a crime; this authorit y

rests with the Superior Court of the District of Columbia”) (citation omitted).

Hence, the Court finds petitioner’s ground for relief based on the double

jeopard y clause of the Fifth Amendment to the United States Constitution to be

meritless.

      Petitioner also invokes the equal protection clause by alleging that he was

“discriminated against” when he was “denied the . . . opportunit y to be sent to a

halfway house or home confinement,” but he compares himself with D.C. Code

offenders housed in the U.S. Bureau of Prisons. 1 Pet. at 4. An equal protection

violation occurs when the government treats “similarl y situated” individuals

differentl y without a rational basis. Women Prisoners of the District of

Columbia Dep't of Corrections v. District of Columbia, 93 F.3d 910, 924 (D.C.

Cir. 1996). Prisoners, such as petitioner, who are housed in District of

Columbia facilities are “not similarl y situated to those prisoners [housed in BOP

facilities], because [they] [are] in the custody of a different agency of

government.” Noble v. U.S. Parole Comm’n, 194 F.3d 152, 154-55 (D.C. Cir.




1
    “ TheDistrict of Columbia is subject to the [Fourteenth Amendment’s equal
protection clause] b y virtue of the Fifth Amendment's guarantee of due process
of law.” Women Prisoners of the District of Columbia Dep't of Corrections v.
District of Columbia, 93 F.3d 910, 924 (D.C. Cir. 1996).

                                         4
1999). Hence, the Courts finds petitioner’s equal protection claim to be

meritless as well.

                                  CONCLUSION

      For the foregoing reasons, the Court concludes (1) that it lacks

jurisdiction over petitioner’s claim challenging his Superior Court sentence

and (2) that the petition fails to provide a basis for issuing either the writ of

habeas corpus or a show cause order to petitioner’s warden. Hence, the petition

will be denied and this case will be dismissed. A separate order accompanies

this Memorandum Opinion.



                                              ____________s/_______________
                                              CHRISTOPHER R. COOPER
DATE: June 23, 2014                           United States District Judge




                                          5